Per Curiam.
The single issue dispositive of this appeal is whether the evidence is sufficient to establish the defense of entrapment to the charge of sale of marijuana.The court after a review of the record concludes that there was sufficient evidence presented to the trial court *768to enable it to conclude beyond a reasonable doubt that the defendant had a prior disposition to commit the crime. Therefore the defense of entrapment fails. See Hawthorne v. State (1969), 43 Wis. 2d 82, 168 N. W. 2d 85; see also: State v. Monsoor (1973), 56 Wis. 2d 689, 203 N. W. 2d 20.
The judgment is affirmed.